                                                                                                     Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM
                                                                               2016-CV18988

              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

GABRIELLE GILMORE                                    )
                              Plaintiff,             )
v.                                                   )
                                                     )      Case No.
LOWE’S HOME CENTERS, LLC                             )      Division No.
                                                     )      Jury Trial Demanded
and                                                  )
                                                     )
LOWE’S COMPANIES, INC.                               )
                     Defendants.                     )


                                           PETITION
       COMES NOW the plaintiff Gabrielle Gilmore (“Plaintiff”), and for his Petition against

Lowe’s Home Centers, LLC and Lowe’s Companies, Inc., states, alleges, and avers as follows:

       1.      Plaintiff is a resident of Independence, Jackson County, Missouri. Plaintiff is a

black male.

       2.      Defendant Lowe’s Home Centers, LLC is a foreign limited liability company, and

conducts business at 19000 East Valley View Pkwy., Independence, MO 64055. Defendant

Lowe’s Home Centers, LLC may be served with process through its registered agent, CSC-

Lawyers Incorporating Service Co. at 221 Bolivar Street, Jefferson City, MO 65101.

       3.      Defendant Lowe’s Companies, Inc., is a foreign corporation, and conducts business

at 19000 East Valley View Pkwy., Independence, MO 64055. Defendant Lowe’s Companies, Inc.,

may be served with process through its managing agent and/or the person in charge at 19000 East

Valley View Pkwy., Independence, MO 64055.

       4.      Venue and personal jurisdiction are proper in this Court because one or more of the

unlawful employment practices alleged herein occurred in Jackson County, Missouri, pursuant to

Mo.Rev.Stat. § 213.111.1 which specifies that such action may be brought in any circuit court in


                                                1

                                 EXHIBIT1-1
        Case 4:20-cv-00861-WBG Document  1 Filed 10/26/20 Page 1 of 26
                                                                                                          Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM
any county in which an unlawful discriminatory practice is alleged to have been committed, and

further, because the injuries and damages complained of herein arose in Jackson County, Missouri.

        5.      Defendants are both “employer[s]” within the meaning of Mo.Rev.Stat. §

213.010(7).

        6.      On or about April 19, 2019, Plaintiff filed a Charge of Discrimination detailing the

allegations included herein with the Missouri Commission on Human Rights (“MCHR”) which

was dually filed with the Equal Employment Opportunity Commission (“EEOC”).

        7.      On or about April 29, 2020, Plaintiff filed a First Amended Charge of

Discrimination detailing the allegations included herein.

        8.      This lawsuit is filed less than ninety (90) days after Plaintiff’s receipt of Notice of

Right to Sue received from the MCHR, which was sent to Plaintiff on June 24, 2020. A copy of

the MCHR Notice of Right to Sue is attached hereto as “Exhibit A.”

        9.      This lawsuit is filed less than ninety (90) days after Plaintiff’s receipt of Notice of

Right to Sue received from the EEOC, which was sent to Plaintiff on August 24, 2020. A copy of

the EEOC Notice of Right to Sue is attached hereto as “Exhibit B.”

        10.     Plaintiff has satisfied all private, administrative, and judicial prerequisites to the

institution of this action.

        11.     At all relevant times herein, Defendants’ employees were acting in the course and

scope of their employment with Defendants, or were otherwise acting as agents of Defendants,

and their conduct was authorized and ratified by Defendants.

        12.     Plaintiff has worked for Defendants since February 2005.

        13.     Plaintiff is currently still employed by Defendants as a Department Electrical Pro.




                                                  2

                                 EXHIBIT1-1
        Case 4:20-cv-00861-WBG Document  1 Filed 10/26/20 Page 2 of 26
                                                                                                          Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM
       14.     At all relevant times herein, Plaintiff was regarded by Defendants as an individual

with a disability as defined by the Missouri Human Rights Act, Mo.Rev.Stat. 213.010 et seq. (the

“MHRA”), and/or Plaintiff had a record of having such impairment, and/or Plaintiff had a physical

or mental impairment that substantially limits one or more of the major life activities, including

but not limited to, sleeping and concentrating.

       15.     During his employment with Defendants, Plaintiff requested reasonable

accommodations within the scope of his doctor’s restrictions.

       16.     Plaintiff’s restrictions require that he not work certain shifts due to sleep issues.

Plaintiff had limitations on his ability to close the store on one shift and then open the store on the

next shift. Plaintiff is still able to work full time, but he requires accommodation in scheduling.

       17.     Defendants have repeatedly failed to schedule Plaintiff in accordance with his

restrictions. Specific examples include, but are not limited to, the following:

               a.      August 2018 – scheduled more than two closing shifts in a row, and no day

                       off after last closing shift;

               b.      September 2018 – scheduled more than two closing shifts in a row, and no

                       day off after last closing shift;

               c.      November 2018 – no day off after last closing shift;

               d.      March 2019 – scheduled contrary to corporate electrical pro corporate

                       rotation part of the agreed workplace accommodation;

               e.      April 2019 - scheduled more than two closing shifts in a row, and no day

                       off after last closing shift;

               f.      May 2019 – scheduled contrary to corporate electrical pro corporate rotation

                       part of the agreed workplace accommodation;



                                                   3

                                 EXHIBIT1-1
        Case 4:20-cv-00861-WBG Document  1 Filed 10/26/20 Page 3 of 26
                                                                                                           Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM
                 g.       June 2019 – scheduled to work extended hours in violation of agreed

                          accommodation, and request to modify this violation was refused.

        18.      Plaintiff reported the violation of his restrictions to his supervisor, assistant store

manager, the human resources manager, and Defendants’ corporate office. Such reports were

ignored.

        19.      When Plaintiff reported the scheduling in violation of his restrictions to the human

resources manager, she responded that his accommodation had expired even though it plainly said

that it was still in effect.

        20.      Later when Plaintiff tried to discuss his accommodations with the store’s human

resources manager, Plaintiff discovered a note on her closed door that said that store employees

needed to address accommodation requests to a third-party vendor.

        21.      While employed by Defendants, Plaintiff has completed training modules for

several advanced positions with Defendants’ organization, including, but not limited to:

Administrative Support Associate, Operations Assistant Store Manager, Merchandising Assistant

Store Manager, and Specialty Sales Assistant Store Manager.

        22.      From 2017 to present, Plaintiff submitted twenty-three (23) applications for various

positions with the Defendants, including:

                 a.       Account Executive Pro Services – job submission dated August 22, 2017;

                 b.       Head Cashier – job submission dated September 25, 2017;

                 c.       Sales Specialist, Cabinets – job submission dated November 27, 2017;

                 d.       Sales Specialist, Flooring – job submission dated November 27, 2017;

                 e.       Receiver/Stocker – job submission dated December 21, 2017;

                 f.       Head Cashier – job submission dated December 21, 2017;



                                                   4

                                  EXHIBIT1-1
         Case 4:20-cv-00861-WBG Document  1 Filed 10/26/20 Page 4 of 26
                                                                                                  Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM
               g.      Sales Specialist, Appliances – job submission dated December 30, 2017;

               h.      Sales Specialist, Live Nursery – job submission dated December 30, 2017;

               i.      Customer Service Associate III – job submission dated January 4, 2018;

               j.      Customer Service Associate II – job submission dated January 6, 2018;

               k.      Sales Specialists, Flooring – job submission dated January 9, 2018;

               l.      Sales Specialist, Millwork – job submission dated January 13, 2018;

               m.      Sales Specialist, Plumbing – job submission dated January 13, 2018;

               n.      Customer Service Associate IV – job submission dated January 15, 2018;

               o.      Sales Specialist, Pro Services – job submission dated February 2, 2018;

               p.      Product Service Associates – job submission dated February 20, 2018;

               q.      Sales Specialist, Cabinets – job submission dated February 20, 2018;

               r.      Sales Specialist, Millwork – job submission dated September 18, 2018;

               s.      Sales Specialist, Plumbing – job submission dated September 18, 2018;

               t.      Pro Department Supervisor – job submission dated December 12, 2018;

               u.      Sales Floor Department Supervisor – job submission dated December 12,

                       2018;

               v.      Administrative Support Associate – job submission dated June 25, 2019;

               w.      Administrative Support Associate – job submission dated August 19, 2019.

       23.     Plaintiff was not hired for any of the twenty-three positions even though he was

qualified for the positions.

       24.     All twenty-three positions were filled by Caucasians except for one.




                                                5

                                 EXHIBIT1-1
        Case 4:20-cv-00861-WBG Document  1 Filed 10/26/20 Page 5 of 26
                                                                                                     Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM
        25.    In 2018, Plaintiff contacted Defendants’ corporate office to report that he was not

getting a fair opportunity for advancement and that his workplace accommodation for his disability

was part of the reason.

        26.    Plaintiff first filed his underlying Charge of Discrimination on April 22, 2019.

        27.    After filing his Charge of Discrimination, Plaintiff has not even been given an

opportunity to interview for positions he applied for and there are positions that he would have

applied for but he was never notified that such positions were available to him.

        28.    Defendants promised to interview Plaintiff for the Administrative Support

Associate position (job submission dated August 19, 2019), however, Defendants did not show up

to the interview. Defendants then filled the position prior to rescheduling the interview with

Plaintiff.

        29.    Plaintiff was not offered an interview for the Administrative Support Associate

position (job submission dated June 25, 2019).

        30.    Upon information and belief, around September or October 2019, a promotional

position within Plaintiff’s division with Defendants became available, however, no job positing

was made for the position. Upon information and belief, Defendants hired another employee under

a different job title and then transferred this employee to the promotional position (Sales Floor

Supervisor, Electrical & Plumbing).

        31.    In November or December 2019, Defendants approached one of Plaintiff’s co-

workers regarding a promotion to Flooring Sales Specialist. Defendants did not approach Plaintiff

regarding the promotion. Defendants did not post the job opening on the online portal where

Defendants ordinarily post job openings.




                                                 6

                                  EXHIBIT1-1
         Case 4:20-cv-00861-WBG Document  1 Filed 10/26/20 Page 6 of 26
                                                                                                         Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM
       32.     Defendants’ managerial staff directed Plaintiff’s co-workers to follow Plaintiff

throughout the store, and spy on him, in an effort to identify any conceivable reason to accuse him

of workplace misconduct or a violation of company policy as a part of an ongoing campaign to

terminate Plaintiff’s employment.

       33.     Defendants’ managerial staff asked another Black male to perform write-ups of

Plaintiff so that it would not appear that Defendant was acting with racist animus against Plaintiff.

       34.     Plaintiff has reported his concerns about the lack of racial diversity in the store for

management positions many times over several years.

       35.     During a meeting leading up to the annual corporate employee opinion survey,

Plaintiff expressed that Black employees did not have the same opportunities for advancement as

Caucasian employees. The meeting was attended by various store managers and the human

resources manager.

       36.     Plaintiff expressed a similar concern in writing in the annual corporate employee

opinion survey every year beginning in 2017.

       37.     Plaintiff has reported similar concerns about his lack of opportunities as a Black

male to advance in the company compared to his Caucasian peers to two store managers.

       38.     The actions and inactions of Defendants and their agents and employees constitute

unlawful discrimination and harassment on the basis of Plaintiff’s disability, color, and/or race;

and unlawful retaliation in violation of the MHRA.

       39.     Defendants engaged in a pattern or practice of discrimination against their

employees, including Plaintiff, on the basis of disability.

       40.     Defendants engaged in a pattern or practice of discrimination against their

employees, including Plaintiff, on the basis of race.



                                                  7

                                 EXHIBIT1-1
        Case 4:20-cv-00861-WBG Document  1 Filed 10/26/20 Page 7 of 26
                                                                                                       Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM
        41.    Defendants engaged in a pattern or practice of discrimination against their

employees, including Plaintiff, on the basis of color.

        42.    Defendants retaliated against Plaintiff for exercising his rights under the MHRA.

        43.    Defendants failed to make good faith efforts to establish and enforce policies to

prevent unlawful discrimination, retaliation, and harassment against their employees, including

Plaintiff.

        44.    Defendants failed to properly train or otherwise inform their supervisors and

employees concerning their duties and obligations under civil rights laws.

        45.    As a direct and proximate result of the wrongful, unlawful, retaliatory, harassing,

and discriminatory policies, practices, and conduct described above and in the following

paragraphs, Plaintiff has suffered injury and damages, including past and future pecuniary losses,

emotional pain, suffering, humiliation, inconvenience, mental anguish, loss of enjoyment of life,

and reputational harm, and will continue to suffer the same unless and until this Court grants the

requested relief herein.

        46.    Defendants’ conduct was wanton, malicious, willful, and/or outrageous, and was

done with reckless disregard of its consequences, thereby entitling Plaintiff to punitive damages

in an amount that will serve to punish Defendants, and will serve to deter Defendants and others,

from like conduct in the future.

                      COUNT I: DISABILITY DISCRIMINATION
               IN VIOLATION OF THE MISSOURI HUMAN RIGHTS ACT

        47.    Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the paragraphs above as if fully set forth and restated herein.

        48.    Plaintiff suffered from a disability within the meaning of the MHRA, in that he has

a physical or mental impairment which substantially limits one or more of his major life activities,

                                                 8

                                  EXHIBIT1-1
         Case 4:20-cv-00861-WBG Document  1 Filed 10/26/20 Page 8 of 26
                                                                                                          Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM
is regarded as having such an impairment, and/or has a record of having such an impairment, which

with or without reasonable accommodation does not interfere with performing his job.

       49.     Defendants were aware of Plaintiff’s disability and/or regarded Plaintiff as being

disabled and/or Plaintiff had a record of having a disability.

       50.     Defendants, by and through officers, employees, and agents, discriminated against

Plaintiff because of his disability, and discriminated against Plaintiff with respect to the terms and

conditions of his employment in violation of the MHRA.

       51.     Plaintiff’s disability, or the fact that Defendants regarded Plaintiff as having a

disability or that Plaintiff had a record of having a disability, actually played a role in and had a

determinative influence on such discrimination.

       52.     Plaintiff is entitled to recover all actual damages proved to a jury for all damages,

harms and losses he suffered in the form of lost compensation and benefits, and for all non-

economic damages such as career disruption, pain and suffering, mental anguish, embarrassment,

and emotional distress.

       53.     Further, the actions of Defendants in discriminating against Plaintiff in direct

violation of Missouri statutes were done intentionally, maliciously, and with willful indifference

to the rights of the Plaintiff. Therefore, Plaintiff is entitled to punitive damages in an amount to be

determined by the jury.

       54.     Plaintiff is entitled to recover his reasonable attorneys’ fees and court costs.

       WHEREFORE, Plaintiff respectfully prays this Court for judgment against Defendants in

an amount that is fair and reasonable, for his costs in maintaining this action, for his reasonable

attorneys’ fees, for punitive damages, for an equitable award of front pay, for all damages available

under the MHRA, and for any other relief which the Court may deem just and proper.



                                                  9

                                 EXHIBIT1-1
        Case 4:20-cv-00861-WBG Document  1 Filed 10/26/20 Page 9 of 26
                                                                                                          Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM
                        COUNT II: RACE DISCRIMINATION
               IN VIOLATION OF THE MISSOURI HUMAN RIGHTS ACT
       55.     Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the paragraphs above as if fully set forth and restated herein.

       56.     Defendants, by and through officers, employees, and agents, discriminated against

Plaintiff because of his race and discriminated against Plaintiff with respect to the terms and

conditions of his employment.

       57.     Plaintiff’s race actually played a role in and had a determinative influence on such

discrimination.

       58.     Plaintiff is entitled to recover all actual damages proved to a jury for all damages,

harms and losses he suffered in the form of lost compensation and benefits, and for all non-

economic damages such as career disruption, pain and suffering, mental anguish, embarrassment,

and emotional distress.

       59.     Further, the actions of Defendants in discriminating against Plaintiff in direct

violation of Missouri statutes were done intentionally, maliciously, and with willful indifference

to the rights of the Plaintiff. Therefore, Plaintiff is entitled to punitive damages in an amount to be

determined by the jury.

       60.     Plaintiff is entitled to recover his reasonable attorneys’ fees and court costs.

       WHEREFORE, Plaintiff respectfully prays this Court for judgment against Defendants in

an amount that is fair and reasonable, for his costs in maintaining this action, for his reasonable

attorneys’ fees, for punitive damages, for an equitable award of front pay, for all damages available

under the MHRA, and for any other relief which the Court may deem just and proper.




                                                  10

                                 EXHIBIT
       Case 4:20-cv-00861-WBG Document   1 Filed 10/26/20 Page 10 of 26
                                       1-1
                                                                                                          Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM
                       COUNT III: COLOR DISCRIMINATION
               IN VIOLATION OF THE MISSOURI HUMAN RIGHTS ACT

       61.     Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the paragraphs above as if fully set forth and restated herein.

       62.     Defendants, by and through officers, employees, and agents, discriminated against

Plaintiff because of his color and discriminated against Plaintiff with respect to the terms and

conditions of his employment.

       63.     Plaintiff’s color – dark skinned - actually played a role in and had a determinative

influence on such discrimination.

       64.     Plaintiff is entitled to recover all actual damages proved to a jury for all damages,

harms and losses he suffered in the form of lost compensation and benefits, and for all non-

economic damages such as career disruption, pain and suffering, mental anguish, embarrassment,

and emotional distress.

       65.     Further, the actions of Defendants in discriminating against Plaintiff in direct

violation of Missouri statutes were done intentionally, maliciously, and with willful indifference

to the rights of the Plaintiff. Therefore, Plaintiff is entitled to punitive damages in an amount to be

determined by the jury.

       66.     Plaintiff is entitled to recover his reasonable attorneys’ fees and court costs.

       WHEREFORE, Plaintiff respectfully prays this Court for judgment against Defendants in

an amount that is fair and reasonable, for his costs in maintaining this action, for his reasonable

attorneys’ fees, for punitive damages, for an equitable award of front pay, for all damages available

under the MHRA, and for any other relief which the Court may deem just and proper.




                                                  11

                                 EXHIBIT
       Case 4:20-cv-00861-WBG Document   1 Filed 10/26/20 Page 11 of 26
                                       1-1
                                                                                                       Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM
             COUNT IV: HOSTILE WORK ENVIRONMENT – DISABILITY
              IN VIOLATION OF THE MISSOURI HUMAN RIGHTS ACT

       67.     Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the paragraphs above as if fully set forth and restated herein.

       68.     Plaintiff suffered from a disability within the meaning of the MHRA, in that he has

a physical or mental impairment which substantially limits one or more of his major life activities,

is regarded as having such an impairment, and/or has a record of having such an impairment, which

with or without reasonable accommodation does not interfere with performing his job.

       69.     Defendants were aware of Plaintiff’s disability and/or regarded Plaintiff as being

disabled and/or Plaintiff had a record of having a disability.

       70.     Plaintiff was subjected to unwelcome harassment.

       71.     Plaintiff’s disability actually played a role in and had a determinative influence on

such harassment.

       72.     Such harassment affected a term, condition, or privilege of Plaintiff’s employment,

affected Plaintiff’s ability to perform his job duties, and created an abusive working environment.

       73.     Defendants knew or should have known of the harassment and failed to respond

with appropriate remedial action.

       74.     Plaintiff is entitled to recover all actual damages proved to a jury for all damages,

harms and losses he suffered in the form of lost compensation and benefits, and for all non-

economic damages such as career disruption, pain and suffering, mental anguish, embarrassment,

and emotional distress.

       75.     Further, the actions of Defendants in discriminating against Plaintiff in direct

violation of Missouri statutes were done intentionally, maliciously, and with willful indifference




                                                 12

                                 EXHIBIT
       Case 4:20-cv-00861-WBG Document   1 Filed 10/26/20 Page 12 of 26
                                       1-1
                                                                                                          Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM
to the rights of the Plaintiff. Therefore, Plaintiff is entitled to punitive damages in an amount to be

determined by the jury.

        76.    Plaintiff is entitled to recover his reasonable attorneys’ fees and court costs.

        WHEREFORE, Plaintiff respectfully prays this Court for judgment against Defendants in

an amount that is fair and reasonable, for his costs in maintaining this action, for his reasonable

attorneys’ fees, for punitive damages, for an equitable award of front pay, for all damages available

under the MHRA, and for any other relief which the Court may deem just and proper.

                 COUNT V: HOSTILE WORK ENVIRONMENT – RACE
               IN VIOLATION OF THE MISSOURI HUMAN RIGHTS ACT

        77.    Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the paragraphs above as if fully set forth and restated herein.

        78.    Plaintiff is a member of a group protected under the MHRA in that he is a Black

male.

        79.    Plaintiff was subjected to unwelcome harassment.

        80.    Plaintiff’s race actually played a role in and had a determinative influence on such

harassment.

        81.    Such harassment affected a term, condition, or privilege of Plaintiff’s employment,

affected Plaintiff’s ability to perform his job duties, and created an abusive working environment.

        82.    Defendants knew or should have known of the harassment and failed to respond

with appropriate remedial action.

        83.    Plaintiff is entitled to recover all actual damages proved to a jury for all damages,

harms and losses he suffered in the form of lost compensation and benefits, and for all non-

economic damages such as career disruption, pain and suffering, mental anguish, embarrassment,

and emotional distress.


                                                  13

                                  EXHIBIT
        Case 4:20-cv-00861-WBG Document   1 Filed 10/26/20 Page 13 of 26
                                        1-1
                                                                                                          Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM
       84.      Further, the actions of Defendants in discriminating against Plaintiff in direct

violation of Missouri statutes were done intentionally, maliciously, and with willful indifference

to the rights of the Plaintiff. Therefore, Plaintiff is entitled to punitive damages in an amount to be

determined by the jury.

       85.      Plaintiff is entitled to recover his reasonable attorneys’ fees and court costs.

       WHEREFORE, Plaintiff respectfully prays this Court for judgment against Defendants in

an amount that is fair and reasonable, for his costs in maintaining this action, for his reasonable

attorneys’ fees, for punitive damages, for an equitable award of front pay, for all damages available

under the MHRA, and for any other relief which the Court may deem just and proper.

                 COUNT VI: HOSTILE WORK ENVIRONMENT – COLOR
                IN VIOLATION OF THE MISSOURI HUMAN RIGHTS ACT

       86.      Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the paragraphs above as if fully set forth and restated herein.

       87.      Plaintiff is a member of a group protected under the MHRA in that he is a dark-

skinned male.

       88.      Plaintiff was subjected to unwelcome harassment.

       89.      Plaintiff’s color – dark-skinned – actually played a role in and had a determinative

influence on such harassment.

       90.      Such harassment affected a term, condition, or privilege of Plaintiff’s employment,

affected Plaintiff’s ability to perform his job duties, and created an abusive working environment.

       91.      Defendants knew or should have known of the harassment and failed to respond

with appropriate remedial action.

       92.      Plaintiff is entitled to recover all actual damages proved to a jury for all damages,

harms and losses he suffered in the form of lost compensation and benefits, and for all non-

                                                  14

                                 EXHIBIT
       Case 4:20-cv-00861-WBG Document   1 Filed 10/26/20 Page 14 of 26
                                       1-1
                                                                                                          Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM
economic damages such as career disruption, pain and suffering, mental anguish, embarrassment,

and emotional distress.

       93.     Further, the actions of Defendants in discriminating against Plaintiff in direct

violation of Missouri statutes were done intentionally, maliciously, and with willful indifference

to the rights of the Plaintiff. Therefore, Plaintiff is entitled to punitive damages in an amount to be

determined by the jury.

       94.     Plaintiff is entitled to recover his reasonable attorneys’ fees and court costs.

       WHEREFORE, Plaintiff respectfully prays this Court for judgment against Defendants in

an amount that is fair and reasonable, for his costs in maintaining this action, for his reasonable

attorneys’ fees, for punitive damages, for an equitable award of front pay, for all damages available

under the MHRA, and for any other relief which the Court may deem just and proper.

                           COUNT VII: RETALIATION
               IN VIOLATION OF THE MISSOURI HUMAN RIGHTS ACT

       95.     Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the paragraphs above as if fully set forth and restated herein.

       96.     The MHRA states that it shall be an unlawful discriminatory practice “[t]o retaliate

or discriminate in any manner against any other person because such person has opposed any

practice prohibited by this chapter or because such person has filed a complaint, testified, assisted,

or participated in any investigation, proceeding or hearing conducted pursuant to this chapter.”

Mo.Rev.Stat. § 213.070.

       97.     Plaintiff exercised legally protected rights and engaged in activity legally protected

by the MHRA by virtue of the following actions: (a) making multiple complaints to Defendants’

managerial employees, and corporate office, about being discriminated against on the basis of his

race, color, and/or disability; (b) filing his initial Charge of Discrimination with the EEOC and

                                                  15

                                 EXHIBIT
       Case 4:20-cv-00861-WBG Document   1 Filed 10/26/20 Page 15 of 26
                                       1-1
                                                                                                          Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM
MCHR on or about April 19, 2019; (c) filing his Amended Charge of Discrimination with MCHR

on or about April 29, 2020; and (d) participating in the MCHR’s processing and investigation of

his Charge of Discrimination.

       98.     The retaliatory acts described above are in violation of the MHRA.

       99.     Plaintiff is entitled to recover all actual damages proved to a jury for all damages,

harms and losses he suffered in the form of lost compensation and benefits, and for all non-

economic damages such as career disruption, pain and suffering, mental anguish, embarrassment,

and emotional distress.

       100.    Further, the actions of Defendants in discriminating against Plaintiff in direct

violation of Missouri statutes were done intentionally, maliciously, and with willful indifference

to the rights of the Plaintiff. Therefore, Plaintiff is entitled to punitive damages in an amount to be

determined by the jury.

       101.    Plaintiff is entitled to recover his reasonable attorneys’ fees and court costs.

       WHEREFORE, Plaintiff respectfully prays this Court for judgment against Defendants in

an amount that is fair and reasonable, for his costs in maintaining this action, for his reasonable

attorneys’ fees, for punitive damages, for an equitable award of front pay, for all damages available

under the MHRA, and for any other relief which the Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues.




                                                  16

                                 EXHIBIT
       Case 4:20-cv-00861-WBG Document   1 Filed 10/26/20 Page 16 of 26
                                       1-1
                                                                      Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM
                             Respectfully Submitted by:

                             BEAM-WARD, KRUSE, WILSON & FLETES, LLC

                             /s/ Richard S. Fisk
                             RICHARD S. FISK, # 61286
                             JESSICA G. LILE, # 72595
                             8645 College Boulevard, Suite 250
                             Overland Park, Kansas 66210
                             (913) 339-6888/ (913) 339-9653 (Fax)
                             rfisk@bkwflaw.com
                             jlile@bkwflaw.com
                             ATTORNEYS FOR PLAINTIFF




                               17

                          EXHIBIT
Case 4:20-cv-00861-WBG Document   1 Filed 10/26/20 Page 17 of 26
                                1-1
Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM




                                                                                                          EXHIBIT
                                                                                Case 4:20-cv-00861-WBG Document   1 Filed 10/26/20 Page 18 of 26
                                                                                                                1-1
Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM




                                                                                                          EXHIBIT
                                                                                Case 4:20-cv-00861-WBG Document   1 Filed 10/26/20 Page 19 of 26
                                                                                                                1-1
Electronically Filed - Jackson - Independence - September 17, 2020 - 11:00 AM




                                                                                                          EXHIBIT
                                                                                Case 4:20-cv-00861-WBG Document   1 Filed 10/26/20 Page 20 of 26
                                                                                                                1-1
                          EXHIBIT
Case 4:20-cv-00861-WBG Document   1 Filed 10/26/20 Page 21 of 26
                                1-1
                          EXHIBIT
Case 4:20-cv-00861-WBG Document   1 Filed 10/26/20 Page 22 of 26
                                1-1
                          EXHIBIT
Case 4:20-cv-00861-WBG Document   1 Filed 10/26/20 Page 23 of 26
                                1-1
                          EXHIBIT
Case 4:20-cv-00861-WBG Document   1 Filed 10/26/20 Page 24 of 26
                                1-1
                          EXHIBIT
Case 4:20-cv-00861-WBG Document   1 Filed 10/26/20 Page 25 of 26
                                1-1
                          EXHIBIT
Case 4:20-cv-00861-WBG Document   1 Filed 10/26/20 Page 26 of 26
                                1-1
